                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

ICON STRUCTURES, INC.,                                )
                                                      )
          Plaintiff/Counter Defendant,                )
                                                      )
v.                                                    )       Case No. 19-cv-1009-JWB-TJJ
                                                      )
84 LUMBER COMPANY, L.P.,                              )
                                                      )
          Defendant/Counter Claimant/Third Party      )
          Plaintiff,                                  )
                                                      )
v.                                                    )
                                                      )
LATCO TRUSS, INC.,                                    )
                                                      )
          Third Party Defendant.                      )

                  NOTICE AND ORDER TO PLAINTIFF TO SHOW CAUSE

          To Plaintiff Icon Structures, Inc.

          On January 17, 2019, Plaintiff Icon Structures, Inc. filed a Complaint naming as

Defendant 84 Lumber Company, L.P.1 The Complaint fails to allege facts sufficient for the

Court to determine whether diversity of citizenship exists, as § 1332 requires. In paragraph 2 of

the Complaint, Plaintiff alleges Defendant 84 Lumber Company, L.P. “is a Pennsylvania limited

partnership with its principal place of business in Eighty Four, Washington County,

Pennsylvania, 15330.”2 The Complaint also alleges Plaintiff is a Kansas corporation.3 On




1
    ECF No. 1.

2
    Id. ¶2.

3
    Id. ¶1.
March 6, 2019, Defendant 84 Lumber Company, L.P. filed its Answer and Counterclaim and

admitted the allegations of paragraph 2 of the Complaint.4

         For diversity jurisdiction purposes, a person is a citizen of the state where she resides.5

The citizenship of a business entity is determined by its organizational structure. If the business

is a corporation, it is a citizen of the state where it is incorporated and the state where its

principal place of business is located.6 If the business is a limited partnership, its citizenship is

determined by the citizenship of each partner.7

         Here, the Complaint identifies Defendant 84 Lumber Company, L.P.’s organizational

structure as a limited partnership. But neither Plaintiff nor Defendant 84 Lumber Company, L.P.

identifies the citizenship of any of the members of Defendant 84 Lumber Company, L.P. The

allegations thus fail to establish Defendant 84 Lumber Company, L.P.’s citizenship for diversity

jurisdiction purposes.




4
 ECF No. 4 ¶2 (adding a more precise address but admitting it is a Pennsylvania limited
partnership).

5
    Smith v. Cummings, 445 F.3d 1254, 1260 (10th Cir. 2006).

6
    28 U.S.C. § 1332(c)(1); Newsome v. Gallacher, 722 F.3d 1257, 1267 (10th Cir. 2013).
7
  See Watkins v. Terminix Intern. Co., Ltd. P’ship, 976 F. Supp. 1397, 1398 (D. Kan. 1997)
(whether limited partnership has citizenship which is diverse from that of plaintiff depends on
citizenship of respective partners).

                                                   2
         Plaintiff bears the burden to establish that federal court jurisdiction is proper.8 In

addition, the Court has an independent obligation to satisfy itself that subject matter jurisdiction

is proper,9 and, “without jurisdiction, must dismiss the case.”10

         The Court cannot determine the citizenship of Defendant 84 Lumber Company, L.P. from

the information Plaintiff has provided in the Complaint. Consequently, the Court cannot

conclude that Plaintiff and Defendant are diverse for purposes of subject matter jurisdiction. The

Court thus directs Plaintiff to show cause in writing on or before March 21, 2019 why the Court

should not dismiss this case because it lacks subject matter jurisdiction over the action.

         IT IS THEREFORE ORDERED that on or before March 21, 2019, Plaintiff Icon

Structures, Inc. is required to show good cause in writing to U.S. District Judge John W.

Broomes why the court should not dismiss this action for lack of subject matter jurisdiction.

         IT IS SO ORDERED.

         Dated in Kansas City, Kansas on this 7th day of March, 2019.




                                                         Teresa J. James
                                                         U. S. Magistrate Judge




8
    Wanjiku v. Johnson County, Kansas, 173 F. Supp.3d 1217, 1223 (D. Kan. 2016).

9
    Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011).

10
     Wanjiku, 173 F. Supp.3d at 1223.


                                                    3
